Exhibit 10.20

LOGO [g162221g12c82.jpg]

MARLN August 1, 2008 Mr. Paresh Soni 148 Long Wharf Drive Mystic, CT USA Dear
Paresh, I refer to recent conversations regarding your proposed employment in
the position of Head of Development and Senior Vice-President of Amarin. I am
delighted to offer you this position on the following terms. For the purposes of
this letter “Amarin” shall mean Amarin Pharina, Inc. “Affiliates” shall mean any
corporation or other business entity which is part of the same enterprise
grouping as Amarin and which is controlled by, is under common control with, or
controls Amarin, where control includes the ability to vote at least a majority
of the voting shares of an entity. 1. Role/Title Your title will be Head of
Development and Senior Vice-President of Amarin reporting to Declan Doogan, Head
of R&amp;D. In such position, you shall have the duties, responsibilities and
authority normally associated with your position and titles at a similarly
positioned pharmaceuti.cal development company. The scope of responsibility of
the position will include clinical researoh, regulatory affairs, clinical
operations and project management. 2. Commencement Date/Location As discussed,
your starting date will be as soon as is practicable following your departure
from your current employment (“Commencement Date”). Your principal place of work
will be Massachusetts; however, you may be required to travel and work at other
locations from time to time, to the extent such travel is reasonably necessary
to perform your duties hereunder. Reasonable costs of such travel and lodging
will be reimbursed in accordance with Paragraph 8. 3. Base Salary/Sign-On Bonus



--------------------------------------------------------------------------------

LOGO [g162221g08q57.jpg]

Amarin shall pay you the sum of US$300,000 gross per annum payable in equal
installments on or around the last Friday in each calendar month. You will also
receive a sign-on bonus of US$65,000 payable within 30 days of the Commencement
Date. 4. Stock Options Subject to Remuneration Committee approval, you will be
granted nonqualified options to purchase 100,000 ordinary shares in Amarin
Corporation plc (equivalent to 100,000 American Depositary Receipts). The
exercise price per share of the options will be the fair market value of the
ordinary shares on the date of grant. The options will vest and become
exercisable in three equal annual installments, beginning on the first
anniversary of the date of grant and continuing on each of the following three
anniversaries of the date of grant, so long as your employment continues through
such vesting dates. Subject to the requirements of applicable laws and
regulations, the options will be priced, approved and granted at the first
remuneration committee meeting following the Commencement Date. The provisions
of the Amarin Corporation plc 2002 Stock Option Plan (as may be amended from
time to time) shall apply to any options granted. In addition, subject to
Remuneration Committee approval, you will be entitled to an additional grant of
15,000 ordinary shares in Amarin Corporation plc (equivalent to 15,000 American
Depositary Receipts) which shall vest immediately on the date of grant. No later
than the date of vesting (i.e., the date of grant), you shall pay to Amarin or
make arrangements satisfactory to Amarin regarding payment of any federal, state
or local taxes of any kind required by law to be withheld at such time with
respect to such shares and Amarin shall, to the extent permitted or required by
law, have the right to deduct from any payment of any kind otherwise due to you,
federal, state and local taxes of any kind required by law to be withheld at
such time. 5. Bonus You will be entitled to be considered for a discretionary
bonus for each calendar year during your employment with Amarin, including
calendar year 2008, up to a maximum of 50% of your annual salary. Any such bonus
shall be payable in the absolute discretion of Amarin’s management, taking into
account the performance of Amarin and its Affiliates as a whole and in light of
your personal performance during such year, Additionally, in the event that
Amarin’s management determines, in its absolute discretion, to make an annual
performance stock option grant to senior management, you will be entitled to be
considered for such a grant. 6. Health Insurance You will be entitled to such
major medical, life insurance and disability insurance coverage as is, or may
during your employment, be provided generally for other senior executives of
Amarin as set forth from time to time in the applicable plan documents. Until
such insurance coverage is provided, Amarin will reimburse you for the COBRA
premium cost of your existing health and life insurance coverage. In the event
that such insurance coverage is not provided by Amarin at the end of the COBRA
period, Amarin will pay to you a monthly sum equal to what the COBRA coverage
would have cost, for as long as an Amarin plan is not available to you.



--------------------------------------------------------------------------------

LOGO [g162221g67z79.jpg]

7. Pension You shall be eligible to participate in any 40 1(k) plan maintained
by the company for the benefit of its employees on the same terms as all other
401(k) plan participants. 8. Expenses Amarin shall reimburse you for all
reasonable expenses that you are authorised to incur while carrying out your
duties on behalf of Aniarin. You must follow the correct claims procedure and
provide invoices or other evidence of payment in order to be reimbursed. 9.
Hours of work Your normal hours of work shall be 40 hours per week, although
Amarin expects you to work such hours and at such times as, may be reasonably
necessary in order for you to carry out your duties effectively. There is no
entitlement to payment for overtime. During working hours you shall devote all
of your time, attention and skill to Amarin’s business and interests in a proper
and efficient manner, and shall use your best efforts to further and promote
Amarin’s business and to act loyally and to the best of your ability. 10.
Holidays You are entitled to paid holidays of 20 business days per annum,
excluding U.S. Federal holidays. The holiday year is from 1 January to 31
December and unused holiday entitlement to a maximum of five days may be carried
forward to the subsequent year. Holidays must be taken at times convenient to
Amarin and sufficient notice of intention to take holiday must be given to
accommodate the needs of the business. 11. Confidential Information and Company
Documents You shall neither during your engagement with Amarin (except in the
proper performance of your duties) nor at any time after the termination of your
engagement with Amarin: (a) divulge or communicate to any person, company,
business entity or other organisation; (b) use for your own purposes or for any
other purposes other than those of Amarin or any Affiliate; or (c) through any
failure to exercise due care and diligence, permit or cause any unauthorised
disclosure of any Confidential Information. These restrictions shall cease to
apply to (i) any information which shall become available to the public
generally otherwise than through your default; or (ii) any requirement by law
or, order of a judicial or regulatory authority, that you make a disclosure. In
the event you are requested or ordered under (ii) to make a disclosure, you will
use your best



--------------------------------------------------------------------------------

LOGO [g162221g39b44.jpg]

efforts to contact Amarin prior to providing any information so as to permit
Amarin to undertake legal steps to protect its interests. “Confidential
Information” shall mean any proprietary information of Amarin and its
Affiliates, including, without limitation, information relating to products,
processes, services, businesses, personnel, research, financial strategies and
activities, commercial strategies and activities, formulas, materials,
compounds, substances, programmes, devices, concepts, inventions, patents,
designs, methods, techniques, intellectual property, marketing strategies, data,
trade secrets, know-how, plans, operations, tests, studies, manuals, market
reports, customers, financial status, cash flow projections and the like or any
other matter connected with the business of Amarin or its Affiliates, or any of
its suppliers, partners or customers related to Arnarin, its Affiliates or their
businesses. All books, notes, memoranda, records, lists of customers and
suppliers and employees, correspondence, documents, computer and other discs,
tapes and other data storage, date listings, codes, designs, and drawings and
other documents and material whatsoever (whether made or created by you or
otherwise) relating to the business of Amarin or its Affiliates(and copies of
the same): (a) shall be and remain the property of Amarin or the relevant
Affiliate; and (b) shall be handed over by you to Amarin or to the relevant
Affiliate on demand and in any event on the termination of your engagement with
Amarin. 12. Termination of Employment 12.1 It is understood that the employment
relationship between you and Amarin is “at will,” and this offer letter does not
alter the “employment at will” relationship in any way. Except as provided
below, you shall provide to Amarin and shall receive from Amarin one month prior
written notice of the termination of your employment. If written notice is given
by you or by Amarin to terminate your employment, Amarin may, notwithstanding
any other terms of these terms and conditions and in its absolute discretion,
require you to: (a) continue to perform such duties as Amarin may direct or to
perform no duties during the period of your notice; provided always that it
shall continue to pay you your base salary and provide all contractual benefits
to which you are entitled during such notice period. You agree that, during any
part of any period of notice, you will not work for any other employer; or (b)
accept a payment of base salary in lieu of notice (i.e., one month base salary)
and your employment shall terminate immediately but without prejudice to any
other claim Amarin or you may have against the other. 12.2 In the event that you
are terminated for Cause, Amarin may terminate your engagement immediately
without notice and without liability for compensation or damages. “Cause”



--------------------------------------------------------------------------------

LOGO [g162221g42j10.jpg]

shall mean: (a) neglect or misconduct in the performance of your duties which
results in material harm to Arnarin or its Affiliates; (b) your conviction of,
or plea of nolo contendere to, (i) any felony or (ii) any other crime involving
either moral turpitude or your personal enrichment at the expense of Amarin or
its Affiliates; (c) your failure or refusal to perform your lawful duties and
responsibilities with Amarin or its Affiliates or (d) ) the material breach by
you of any of the covenants contained in this Offer Letter. Prior to or
contemporaneously with any termination for Cause, Amarin shall provide you with
a written detailed statement of the factual basis for the determination that
Cause is present. In the event of a dispute arising in respect of any such
termination by Amarin this dispute will be governed by the laws of the State of
New York and shall be subject to the exclusive jurisdiction of the state and
federal courts in New York. 13. Intellectual Property Rights It shall be part of
your contractual duties (whether alone or with any other employee of Arnarin or
any Affiliate) at all times to further the interests of Amarin and, without
prejudice to the generality of the foregoing and to the extent as is consistent
with the your role within Amarin; (a) to make, discover and conceive inventions,
processes, techniques, designs, improvements or developments relating to or
capable of use or adaptation for use in connection with the business of Amarin
or any Affiliate (“an Invention”); (b) to consider in what manner and by what
new methods or devices the products, services, processes, equipment or systems
of Ainarin or any Affiliate with which you are concerned or for which you are
responsible, might be improved (“a Development”); (c) promptly to give to Amarin
or any Affiliate full details of any such Invention or Development which you may
from time to time make or discover in the course of your engagement with Amarin;
and (d) to further the interests of Amarin’s or any Affiliate’s undertaking with
regard thereto and armn or any Affiliate shall be entitled to the exclusive
ownership of any such Invention or Development and to the exclusive use thereof.
You shall immediately give full information to the board of directors of Am arm
(the “Board”) as to such Invention or Development and the exact mode of working,
producing, using and exploiting the same and shall also give all such
explanations and instructions to the Board as may be necessary or useful to
enable Amarin or any Affiliate to obtain full benefit of them and will at the
expense of Amarin or any Affiliate furnish it with all necessary plans,
drawings, formulae and models applicable to the same and shall at the cost and
expense of Amann or any Affiliate execute all documents and do all acts and
things necessary to enable Amarin or any Affiliate (or its or their nominees) to
apply for and obtain protection for such Inventions and Developments throughout
the world and for vesting the ownership of them in Amarin or any Affiliate (or
its or their nominees).



--------------------------------------------------------------------------------

LOGO [g162221g71k98.jpg]

You shall not knowingly do anything to imperil the validity of any patent or
protection related to the business of Amarin or any Affiliate or any application
therefore but shall at the sole expense of Amarin or any Affiliate use your best
efforts to assist Amarin or any Affiliate, both in obtaining and in maintaining
such patents or other protection. You shall not either during your engagement
with Amarin or any time thereafter exploit or assist others to exploit any
Invention or Development which you may from time to time make or discover hi the
course of your employment with Aniarin or (unless the same shall have become
public knowledge otherwise than by breach by you of the terms of this Offer
Letter) make public or disclose any such Invention or Development or improvement
or give any information in respect of the same except to Amarin or any Affiliate
or as it may direct. You hereby irrevocably appoint Amarin or any Affiliate to
be your attorney in your name and on your behalf for the sole purpose to execute
all documents and do all things necessary and generally to use your name for the
purpose of giving Amarin or any Affiliate (or its or their nominees) the full
benefit of the provisions of this clause 13 and in favour of any third party a
certificate in writing signed by any director or the secretary of Amarin or any
Affiliate that any instrument or act which falls within the authority conferred
by this clause which shall be conclusive evidence that such is the case. Amarin
and its Affiliates agree to indemnify and hold you harmless against all cost,
expense, liability and loss (including reasonable attorney fees) reasonably
incurred or suffered by you in connection therewith. This provision shall
survive the termination of your employment relationship. Copyright and
unregistered design rights in all works created by you in the course of your
engagement with Amarin will, in accordance with the Copyright Designs and Patent
Act 1988, vest in Amarin or any Affiliate. Rights in any design registerable
pursuant to the Registered Designs Act 1949, (as amended) (the “Act”) created by
you in the course of your engagement with Amarin shall, in accordance with the
Act, vest in Aniarin or any Affiliate. Any copyrightable work prepared in whole
or in part by you during the employment period will be deemed “a work made for
hire” under Section 201(b) of the Copyright Act of 1976, as amended, and Arnarin
will own all of the rights comprised in the copyright therein. Amarin and its
Affiliates agree to indemnify and hold you harmless against all cost, expense,
liability and loss (including reasonable attorney fees) reasonably incurred or
suffered by you in connection therewith. This provision shall survive the
termination of your employment relationship. 14. Restrictions during employment
During the course of your engagement with Arnarin, you shall not: (a) be
directly or indirectly employed, engaged, concerned or interested in any other
business or undertaking; or (b) engage in any activity which the Board
reasonably considers may be, or become, harmful to the interests of Amarin or
any Affiliate or which might reasonably be considered to interfere with the
performance of your duties under this Agreement.



--------------------------------------------------------------------------------

LOGO [g162221g66q62.jpg]

The above provisions shall not apply: (a) to the holding by you (directly or
through nominees) of investments listed on any recognised stock exchange as long
as you do not hold more than 5 % of the issued shares or other securities of any
class of any one company; or (b) to any act undertaken by you with the prior
written consent of the Board; or (c) to any interest permitted with the prior
approval of the Board (such interest not to be unreasonably withheld) for you to
serve from time to time and continue to serve on the boards of, and hold any
other offices or positions in, companies or organisations which will not present
any conflict of interest with Amarin or any Affiliate and provided that such
activities do not materially detract from the performance of your duties; or (d)
to any not for profit volunteer activities, or participation in professional
associations, or continuing education in the health care and related areas,
which do not unreasonably interfere with the performance of your duties. 15.
General Indemnification If you are made a party, or are threatened to be made a
party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that you are an officer
or employee of Amarin or provided services to an Affiliate, you shall be
indemnified and held harmless by Ainarin and the Affiliate to the fullest extent
permitted or authorized by applicable law and its organizational documents,
against all cost, expense, liability and loss reasonably incurred or suffered by
you in connection therewith. You shall be covered under Amarin’s (or its
Affiliate’s) directors’ and officers’ liability insurance policy to the extent
the company provides such coverage for other similarly situated executives. This
provision shall survive the termination of your employment relationship. 16.
Share Dealings You shall comply fully with Amarin’s Share Dealing Code. 17.
Section 409A It is intended that this Offer Letter will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Offer Letter is subject thereto, and the Offer Letter
shall be interpreted on a basis consistent with such intent, However, Amarin
shall not have any obligation to indemnify or otherwise protect you from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
Notwithstanding any provision to the contrary in this Offer Letter, if you are
deemed on the date of your “separation from service” (within the meaning of
Treas. Reg. Section 1 .409A-l(h)) with Amarin to be a “specified employee”
(within the meaning of Treas. Reg. Section 1 .409A-l(i)), then with regard to
any payment that is considered -7-



--------------------------------------------------------------------------------

LOGO [g162221g43k30.jpg]

deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment shall be made on the date that is the earlier of (i)
the expiration of the six (6)-month period measured from the date of your
“separation from service,” or (ii) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments delayed pursuant to this
Section 17 (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to you in a lump sum
and any remaining payments due under this Offer Letter shall be paid in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Offer Letter to the contrary, for purposes
of any provision of this Offer Letter providing for the payment of any amounts
or benefits upon or following a termination of employment, references to your
“termination of employment” (and corollary terms) with Amarin shall be construed
to refer to your “separation from service” (within the meaning of Treas. Reg.
Section l.409A-l(h)) with Amarin. Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days “payment shall be
made within thirty (30) days after termination of employment”), the actual date
of payment within the specified period shall be within the sole discretion of
Amarin. Whenever payments under this Offer Letter are to be made in
installments, each such installments shall be deemed to be a separate payment
for purposes of Section 409k 18. No Conflict You represent and warrant to Amarin
that (a) your employment with Amarin does not and will not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which you are a party. 19. Conditions of offer This
offer of employment is conditional upon: (a) receipt by the Amarin of two
satisfactory employment references, one of which must be given by your current
employer. Please provide names and addresses of two referees, who may be
contacted immediately; (b) receipt of original professiGnal and educational
qualifications (where requested); (c) all pre-employment checks being acceptable
to the Amarin and completed no later than August 15, 2008. If you choose to
accept the offer on the above terms and conditions, please sign and return the
copy of this Offer Letter to the General Counsel of Amarin Corporation plc, Tom
Maher at Amarin, First Floor, Block 3, The Oval, Shelbourne Road, Ballsbridge,
Dublin 4.



--------------------------------------------------------------------------------

LOGO [g162221g60u45.jpg]

We look forward to you joining our company and I am sure you will have a
successful and challenging career with Amarin. -9-



--------------------------------------------------------------------------------

LOGO [g162221g30z20.jpg]

Signed for and on behalf of: AMARIN PHARMA, Inc. Name: I hereby accept and agree
to be bound by the terms and conditions of the Offer Letter set out above.
Signed: Name Paresh Soni, M.D., Ph.D. Dated: Declan Doogan